Application for Rehearing.

In the original opinion in this case, we passed on matters considered and decreed upon by the chancellor, under items 4 and 5 of the will of the testatrix, as to the property mentioned in said items devised and bequeathed to the city of Huntsville. 'On this application our attention has been called to the necessity of a construction of said item five (5) of the will, in which the testatrix directed that all her other personal property, — besides that mentioned and specifically bequeathed in item 4 of her will, — should be sold for cash by her executors, and the proceeds donated to the said public white schools; or, in other words, we are to construe the will, as whether the testatrix intended by this item *388of her will, to bequeath for the use of said public schools of Huntsville, the money it was shown and admitted she had on hand at the time of her death, deposited in two hanks in Huntsville. It will he seen that the “other personal” property mentioned in said item five was directed to he “sold for- cash” by her executors, and the proceeds arising therefrom to he donated for the use specified. It is against reason that she should have intended her cash on hand to he sold for cash; and it appears clear to us, that by the words, “my other personal property,” as employed in said item five (5), testatrix did not. include tire money she had on hand in hanks, and did not intend to donate it to said public schools. The implication that she intended to include her money on hand as a part of her personal estate to be sold for cash, is too weak to he upheld. — Woolf v. Loeb, 98 Ala. 420; Pippin v. Ellison, 12 Iredell, Law, 61, s. c. 55 Am. Dec. 4-93. This money passed, subject to administration, to those entitled under the law of descent and distribution. — Code, § 1462.
The decree of this court heretofore rendered dismissing the hill will he set aside and annulled, and the cause is remanded to the lower court for further proceedings.
Reversed and remanded.